            Case 19-13937-elf    Doc 25Filed 09/18/19 Entered 09/18/19 12:38:06           Desc Main
                                       Document      Page 1 of 1
                                UNITED STATES BANKRUTPCY COURT
                            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


         IN RE:                                     Chapter 13
         JENNIFER ANN JARRATT



                                Debtor              Bankruptcy No. 19-13937-ELF



                                                    ORDER

            AND NOW, upon consideration of the Motion to Dismiss Case filed by William C. Miller, Standing

   Trustee, and after notice and hearing, it is hereby ORDERED that this case is DISMISSED and that any wage

   orders previously entered are VACATED.




Date: September 18, 2019
                                         _________________________________
                                                     Eric L. Frank
                                                     Bankruptcy Judge

  William C. Miller, Trustee
  P.O. Box 1229
  Philadelphia, PA 19105

  Debtor’s Attorney:
  MARK A. BERENATO
  MARK A. BERENATO, ATTORNEY AT LAW
  P.O. BOX 167
  MENDENHALL, PA 19357-


  Debtor:
  JENNIFER ANN JARRATT

  1728 VALLEY LANE

  CHESTER SPRINGS, PA 19425-
